DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Mark Bellermann on 5/25/2022.

The application has been amended as follows: 
1.	(Currently Amended)	A mobile computing device comprising:
a body that includes first and second portions connected by a hinge mechanism, the body being configurable into a folded configuration or an unfolded configuration by operation of the hinge mechanism;
a flexible display that is connected to and supported by the first and second portions of the body in the folded configuration and in the unfolded configuration; 
a magnetic element disposed on a back surface of the flexible display; and
an electromagnet in the hinge mechanism of the body configured to attract the magnetic element toward the hinge mechanism to maintain the flexible display in a flat configuration when the body is in the unfolded configuration, wherein the electromagnet includes a conductor configured to carry a current in a direction aligned with an axis of rotation of the hinge mechanism. 
2.	(Currently Amended)	The mobile computing device according to claim 1, wherein
in the folded configuration, the first and second portions are folded together at the hinge mechanism and the flexible display is wrapped around the first and second portions[[;]], and 
wherein in the unfolded configuration, the first and second portions are unfolded flat at the hinge mechanism, and the flexible display covers the first and second portions.
7.	(Cancelled)	
8.	(Currently Amended)	The mobile computing device according to claim [[7]] 1, wherein the conductor is configured as a coil.
14.	(Currently Amended)	A method for configuring a mobile computing device, the method comprising: 
unfolding, using a hinge mechanism, first and second portions of a body of the mobile computing device so that a flexible display of the mobile computing device covers the first and second portions, the flexible display having a deformation resulting from the unfolding;
activating an electromagnet in the hinge mechanism to produce a magnetic field, wherein the activating includes producing a current in a conductor of the electromagent, the current being in a direction aligned with an axis of rotation of the hinge mechanism; and
attracting, using the magnetic field, a magnetic element disposed on a back surface of the flexible display toward the hinge mechanism to remove the deformation.
19.	(Currently Amended)	A display comprising:
a body configurable by a hinge mechanism into a folded configuration or into an unfolded, flat configuration;
a flexible display attached to the body that is folded or unfolded according to the configuration of the body;
a magnetic element disposed on a back surface of the flexible display; and
an electromagnet in the hinge mechanism of the body that attracts is configured to attract the magnetic element towards the hinge mechanism to maintain the flexible display in a flat configuration when it is unfolded, wherein the electromagnet includes a conductor configured to carry a current in a direction aligned with an axis of rotation of the hinge mechanism.

Reasons for Allowance
Claims 1-5, 8-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A mobile computing device comprising:
a body that includes first and second portions connected by a hinge mechanism, the body being configurable into a folded configuration or an unfolded configuration by operation of the hinge mechanism;
a flexible display that is connected to and supported by the first and second portions of the body in the folded configuration and in the unfolded configuration; 
a magnetic element disposed on a back surface of the flexible display; and
an electromagnet in the hinge mechanism of the body configured to attract the magnetic element toward the hinge mechanism to maintain the flexible display in a flat configuration when the body is in the unfolded configuration, wherein the electromagnet includes a conductor configured to carry a current in a direction aligned with an axis of rotation of the hinge mechanism.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the mobile computing device comprising a body that includes first and second portions connected by a hinge mechanism furthermore the flexible display that is connected to and supported by the first and second portions of the body in the folding and unfolding configuration; a magnetic element disposed on a back surface of the flexible displays and furthermore the specific operation and arrangement of the electromagnet in (emphasis added) the hinge mechanism of the body configured to attract (emphasis added) the magnetic element towards the hinge mechanism to maintain the flexible display in a flat configuration when in unfolded configuration; furthermore the electromagnet includes a conductor configured to carry a current in a direction aligned with an axis of rotation of the hinge mechanism, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closest prior art of record are provided in the previous office action, additionally, the applicant arguments provided in the remarks (3/9/2022) regarding the prior arts provided in the non-final are found persausive. Especially regarding the arguments of modify the electromagnet with a permanent magnetic as provided in page 9 of the remarks. 

The primary reason for allowance of independent claim 14 the prior art of record, individually or in combination does not teach or fairly suggest:
 A method for configuring a mobile computing device, the method comprising: 
unfolding, using a hinge mechanism, first and second portions of a body of the mobile computing device so that a flexible display of the mobile computing device covers the first and second portions, the flexible display having a deformation resulting from the unfolding;
activating an electromagnet in the hinge mechanism to produce a magnetic field, wherein the activating includes producing a current in a conductor of the electromagent, the current being in a direction aligned with an axis of rotation of the hinge mechanism; and
attracting, using the magnetic field, a magnetic element disposed on a back surface of the flexible display toward the hinge mechanism to remove the deformation.
The above claim limitation configuration is not taught in any of the prior arts of record. Furthermore, the method limitation of claim 14 is similar to claim 1 such that both claims comprise the same structural configuration, the method claims are providing the step and operation of the unfolding, thereby the reasons for allowance and closest prior arts provided under claim 1 are applicable for claim 14. Thus, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 19 the prior art of record, individually or in combination does not teach or fairly suggest:
A display comprising:
a body configurable by a hinge mechanism into a folded configuration or into an unfolded, flat configuration;
a flexible display attached to the body that is folded or unfolded according to the configuration of the body;
a magnetic element disposed on a back surface of the flexible display; and
an electromagnet in the hinge mechanism of the body that attracts is configured to attract the magnetic element towards the hinge mechanism to maintain the flexible display in a flat configuration when it is unfolded, wherein the electromagnet includes a conductor configured to carry a current in a direction aligned with an axis of rotation of the hinge mechanism.
The above claim limitation configuration is not taught in any of the prior arts of record. Furthermore, the limitation of claim 19  is similar to claim 1 such that both claims comprise the same structural configuration, thereby the reasons for allowance and closest prior arts provided under claim 1 are applicable for claim 19. Thus, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841